DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to applicant's communication of October 6, 2021. The rejections are stated below. Claims 1-20 are pending and have been examined.

Response to Amendment/Arguments
2. 	Applicant’s argument concerning 35 U.S.C. 103 have been considered but are not persuasive.  Applicant argues Wojcicki does not disclose “generating, with the at least one server application, at least one new webpage including the at least one campaign phone number from the configuration data, the at least one new webpage is substantially a copy of the at least one pre-existing webpage”.  Examiner respectfully disagrees as Wojcicki teaches an online replica website may contain an online version of the advertisement that has been selected to appear in the previously unallocated space available in the offline media source. The URL for this online replica site may be listed in the ad copy and/or included with the ad messages sent to the requesting offline media source. In this manner, persons viewing the ad wishing to gain additional information regarding the advertised products and/or services may go to the online replica site in order to obtain additional information (e.g., the information may not be available from some other source). In various embodiments, the online replica site may include electronic hyperlinks to websites affiliated with each of 

Admitted prior art
3.	Turning to Applicant’s specification paragraph 0052 “During the report generation phase 208, the data logged by the system 100 can be displayed to the advertiser 320. In the embodiment of the invention shown in FIGS. 7-12, that data is an HTML web page that is accessible to the advertiser via the Internet. For each call made to a phone number 604 associated with a campaign 602, data is logged and collected. For example, this data may include the time and date of the call, the phone number called from, the assigned phone number called, the area code of the customer, the associated zip code of the customer, the status of the call, and the like. This data can be presented in various textual or graphical forms to the client as is known to those skilled in the art. Such reports are illustrated in FIGS. 7-12”.  In light of Applicant’s Specification the following is considered admitted prior art: [“displaying as text the at least one pre-existing phone number on the at least one pre-existing webpage and displaying as text the at least one campaign phone number on the at least one new webpage” claim 4, and “displaying as graphics, the at least one pre-existing phone number on the at least one pre-existing webpage and displaying as graphics, the at least one campaign phone number on the at least one new webpage are displayed as graphics” claim 5]”. 

Claim Rejections – 35 USC §112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


New Matter

6.	 Claim 1 recites “assigning, with at least one communication application executed by at least one communication interface…”. Specification does not support “with at least one communication application executed by at least one communication interface”. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.” Claims 2-15 do not remedy the deficiency of claim 1 and stand rejected on the same grounds.

7.	 Claim 1 recites “assigning, with at least one communication application executed by at least one communication interface…”. Specification does not support “with at least one communication application executed by at least one communication interface”. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.” Claims 2-15 do not remedy the deficiency of claim 1 and stand rejected on the same grounds.

8.	 Claim 1 recites “receiving, with at least one server application executed by at least one server, at least one request from at least one user, made in response to at least one of the advertising campaigns, to display at least one pre-existing webpage…”. Specification does not support “receiving, with at least one server application executed by at least one server, at least one request from at least one user, made in response to at least one of the advertising campaigns, to display at least one pre-existing webpage”. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.” Claims 2-15 do not remedy the deficiency of claim 1 and stand rejected on the same grounds.

9.	 In regards to claim 1, “Applicant’s Specification does not disclose a single server that performs “receiving…”, “determining…”, “retrieving…”, “generating…” and “transmitting…” For example, wrt “receiving, with at least one server application executed by at least one server…” according, to para 30 an http request is received by a proxy server. While in para 35 the request goes from a user to an advertiser’s server (i.e. “server 310”, paras 31 and 35) while the “determining… by analyzing the at least one request” is performed by a system (“system 100”, para 30). 

10.	 Claim 1 recites “assigning… at least one communication application executed by at least one communication interface…”, “receiving… one server application executed by at least one server…”. The Spec has to show a communication application and server application executed across multiple communication interfaces (at least one) and servers (at least one). Claims 2-15 do not remedy the deficiency of claim 1 and stand rejected on the same grounds.

Claim Rejections – 35 USC §112

11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Antecedent Basis
13.	Claim 1 recites “assigning… at least one communication application executed by at least one communication interface…”, “receiving… one server application executed by at least one server…”. There is insufficient antecedent basis for this limitation in the claim.  Claims 2-15 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.


Means Plus Function
14.	Claim 16 recites:
	“one telephony interface configured to….”.
	
15.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “operable to”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
The claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


17.	Claims 1-5, 7, 10-13, and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wong et al. [US Pub No. 2008/0126209 A1] in view of Wojcicki [US Pub No. 2007/0239533].

18.	Regarding claim 1, Wong discloses a method for enabling data collection for a plurality of advertising campaigns, comprising:  	creating a plurality of advertising campaigns (0033, 0035); 
 	assigning at least one campaign phone number to each of the advertising campaigns (0028, 0030, 0035); 	receiving at least one request from at least one user, made in response to at least one of the advertising campaigns, to display at least one pre-existing webpage (0027, 0033).
Wong does not disclose however Wojcicki teaches storing configuration data including the plurality of advertising campaigns and campaign phone numbers (0025).    	Wong does not disclose however Wojcicki discloses analyzing the at least one request to determine which advertising campaign is associated with the at least one request (0030). 	Wong does not disclose however Wojcicki teaches retrieving the configuration data for the at least one advertising campaign associated with the at least one request (0025);  	Wong does not disclose however Wojcicki teaches generating at least one new webpage, wherein the at least one new webpage is substantially a copy of the at least one pre-existing webpage with the at least one campaign phone number included from the configuration data added to the at least one new webpage (0025-0026) and  	Wong does not disclose however Wojcicki teaches transmitting the at least one new webpage to the at least one user (0025-0026). 
	At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Wong to include the teaching of Wojcicki to obtain invention specified.  The rationale to combine the teachings would be for allocating advertisements to offline media advertising space.

19.	Regarding claim 16, Wong discloses a system for enabling data collection for at least one advertising campaign, the system comprising:
at least one server (0033);
at least one telephony interface coupled to the at least one server; and at least one database coupled to the at least one server and at least one telephony interface (0033);
wherein the at least one server comprises at least one server application configured to: 
create a plurality of advertising campaigns (0033, 0035); 
locate at least one campaign phone number associated with each of the advertising campaigns in the at least one database (0028, 0030, 0035);
accept at least one request, made in response to the advertising campaign, to display at least one pre-existing webpage (0028, 0030, 0035).
Wong does not disclose however Wojcicki teaches store configuration data in the at least one database, the configuration data including the advertising campaign and at least one campaign phone number (0025).
Wong does not disclose however Wojcicki discloses analyze the at least one request to determine which advertising campaign is associated with the at least one request (0030). 	Wong does not disclose however Wojcicki teaches retrieve the configuration data for the at least one advertising campaign associated with the at least one request (0025);  	Wong does not disclose however Wojcicki teaches generate at least one new webpage, wherein the at least one new webpage is substantially a copy of the at least one pre-existing webpage with the at least one campaign phone number included from the configuration data added to the at least one new webpage (0025-0026) and  	Wong does not disclose however Wojcicki teaches sending the at least one new webpage and wherein the at least one telephony interface comprises at least one telephony application configured for assigning the at least one campaign phone number to each of the advertising campaigns and storing the assigned at least one campaign phone number in the at least one database (0025-0026). 
	At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Wong to include the teaching of Wojcicki to obtain invention specified.  The rationale to combine the teachings would be for allocating advertisements to offline media advertising space.

20.	Regarding claims 2 and 20, Wong in view of Wojcicki disclose further comprising monitoring phone traffic for the at least one campaign phone number before assigning the at least one campaign phone number to each of the advertising campaigns (Wong 0085). 

21.	Regarding claims 3 and 17, Wong in view of Wojcicki disclose comprising: 	analyzing the at least one pre-existing webpage to identify at least one pre-existing phone number; wherein the at least one new webpage is substantially a copy of the at least one pre\- existing webpage with at least one campaign phone number inserted in place of the at least one pre-existing phone number (Wong 0030, 0034-0035). 

22.	Regarding claims 4 and 18, Wong in view of Wojcicki disclose wherein the at least one pre-existing phone number on the at least one pre-existing webpage and the at least one campaign phone number on the at least one new webpage are displayed as text (Wong 0030, 0034-0035).  Additionally, the claim is rejected as it is considered admitted prior art (Applicant’s specification 0052)” 


23.	Regarding claims 5 and 19, Wong in view of Wojcicki disclose the method of claim 3, wherein the at least one pre-existing phone number on the at leastone pre-existing webpage and the at least one campaign phone number on the at least one new webpage are displayed as graphics (Wong 0030, 0034-0035).  Additionally, the claim is rejected as it is considered admitted prior art (Applicant’s specification 0052)” 

24.	Regarding claim 7, Wong in view of Wojcicki disclose the method of claim 1, further comprising: 	accepting at least one phone call placed to the at least one campaign phone number (Wong 0030): 	identifying the advertising campaign associated with the at least one campaign phone number (Wong 0086); and 	recording phone call data associated with the at least one phone call (Wong 0073). 

25.	Regarding claim 10, Wong in view of Wojcicki disclose the method of claim 7, further comprising generating at least one report using the phone call data (Wong 0073). 

26.	Regarding claim 11, Wong in view of Wojcicki disclose the method of claim 9, further comprising transferring the at least one report to at least one advertiser (Wong 0073). 

27.	Regarding claim 12, Wong in view of Wojcicki disclose the method of claim 7, further comprising transferring the at least one phone call to at least one advertiser (Wong 0034). 

28.	Regarding claim 13, Wong in view of Wojcicki disclose the method of claim 7, further comprising terminating the at least one phone call after recording the phone call data (Wong 0073). 

29.	Regarding claim 17, Wong in view of Wojcicki disclose the system of claim 16, wherein the at least one server application is further configured to:  	analyze the at least one pre-existing webpage to identity at least one pre-existing phone number (Wong 0030, 0034-0035); 	wherein the at least one new webpage is substantially a copy of the at least one pre-existing webpage with at least one campaign phone number inserted in place of the at least one (Wong 0030, 0034-0035). 

30.	Regarding claim 18, Wong in view of Wojcicki disclose the system of claim 17, wherein the at least one pre-existing phone number on tile at least one pre-existing webpage and the at least one campaign phone number on the at least one new webpage are displayed as text (Wong 0030, 0034-0035). 

31.	Regarding claim 19, Wong in view of Wojcicki disclose the system of claim 17, wherein the at least one pre-existing phone number on tile at least one pre-existing webpage and the at least one campaign phone number on the at least one new webpage are displayed as graphics (Wong 0030, 0034-0035). 

32.	Regarding claim 20, Wong in view of Wojcicki disclose the system of claim 16, wherein the at least one telephony application is further configured for monitoring phone traffic for the at least one campaign phone number before assigning the at least one campaign phone number to each of the advertising campaigns (Wong 0085). 

33.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wong et al. [US Pub No. 2008/0126209 A1] in view of Wojcicki [US Pub No. 2007/0239533] in further view of Beyda et al. [US Pub No. 2002/0082914 A1].

34.	Regarding claim 6, Wong in view of Wojcicki disclose however the combination fails to explicitly disclose transmitting at least one cookie to facilitate future requests.  However Beyda teaches transmitting at least one cookie to facilitate future requests (0071-0072).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to add the teachings of Beyda to the combination of Wong and Wojcicki.  The rationale to combine the teachings would be to allow content providers maximum control over ad delivery parameters, tracking and reporting functions and minimize the labor and expense associated with purchasing, installing and maintaining all hardware and software associated with an ad management system.

35.	Claims 8-9,  and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wong et al. [US Pub No. 2008/0126209 A1] in view of Wojcicki [US Pub No. 2007/0239533] in further view of Jiang [US Pub No. 2002/0082914 A1].

36.	Regarding claim 8, Wong in view of Wojcicki disclose the method of claim 7, but the combination fails to disclose playing at least one ring tone on the at least one phone call.  However Jiang teaches playing at least one ring tone on the at least one phone call (0005).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to add the teachings of Jiang to the combination of Wong and Wojcicki.  The rationale to combine the teachings would be to increase an advertiser’s market shares and improve market competitiveness.

37.	Regarding claim 9, Wong in view of Wojcicki disclose the method of claim 7, determining a time at which the at least one phone call is accepted (Wong 0073);determining whether the time is within business hours (Wong 0073).   The combination of Wong and Wojcicki fail to explicitly disclose playing a first message on the at least one phone call if the time is within business hours and playing a second message on the at least one phone call if the time is not within business hours.  However Jiang teaches playing a first message on the at least one phone call if the time is within business hours and playing a second message on the at least one phone call if the time is not within business hours (0045). At the time of the invention it would have been obvious to a person of ordinary skill in the art to add the teachings of Jiang to the combination of Wong and Wojcicki.  The rationale to combine the teachings would be to increase an advertiser’s market shares and improve market competitiveness.

38.	Regarding claim 14, Wong in view of Wojcicki and Jiang disclose the method of claim 9, further comprising terminating the at least one phone call after playing the first message or the second message (Jiang 0045). At the time of the invention it would have been obvious to a person of ordinary skill in the art to add the teachings of Jiang to the combination of Wong and Wojcicki.  The rationale to combine the teachings would be to increase an advertiser’s market shares and improve market competitiveness.

39.	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wong et al. [US Pub No. 2008/0126209 A1] in view of Wojcicki [US Pub No. 2007/0239533] in further view of Nicholas [US Pub No. 2002/0057285 A1].

40.	Regarding claim 15, Wong in view of Wojcicki disclose the method of claim 7, however the combination fails to disclose identifying at least one campaign phone number as a blacklisted number associated with an inactive campaign; determining whether the at least one campaign phone number is blacklisted after accepting the at least one phone call; and terminating the at least one phone call if the at least one campaign phone number is blacklisted.  However Nicholas teaches identifying at least one campaign phone number as a blacklisted number associated with an inactive campaign; determining whether the at least one campaign phone number is blacklisted after accepting the at least one phone call; and terminating the at least one phone call if the at least one campaign phone number is blacklisted.  At the time of the invention it would have been obvious to a person of ordinary skill in the art to add the teachings of Nicholas to the combination of Wong and Wojcicki.  The rationale to combine the teachings would be to effectively distribute a plurality of advertisements.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789. The examiner can normally be reached Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692